DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 3, 4, 6, 7, 9-11, 13, 14, 16, 17 and 19-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “abnormal process” in claim 1 (similarly claims 3, 4, 7, 9, 10, 11, 13, 14, 17, 19, 20, 21 and 22) is a relative term which renders the claim indefinite. The term “abnormal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The determining step of first limitation recites two determination steps: 1) in response to determining that there is an abnormal .

Claim 1 (similarly claims 11 and 21) recite: “the at least one process being different from the abnormal process”.  It is unclear how one process being different is being compared to a different kind of process (i.e. separate/distinct) or if it’s different in terms of being normal versus abnormal.

Claim 1 (similarly claims 11 and 21) recite: “determining a second size of storage space occupied by other processes than the abnormal process in the process group after the abnormal process is terminated”.  The examiner is unclear how this limitation should be interpreted.

Claim 3 (similarly claim 13) recite: “the first size of a process”. There is insufficient antecedent basis for this limitation in the claim.  It is unclear if “the first size” is being referred to the first size of storage space occupied by the abnormal processes or the first size occupied by each process.  If the first size is being referred to “a first size of storage space occupied by each process in the process group”.  It is unclear how each process can have the same first size.

Claim 3 (similarly claims 9, 13 and 19) recites: determining the process as the abnormal process.  Since the abnormal process was already determined within claim 1.  

Claim 6 (similarly claim 16) recite: “respective first sizes”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 (similarly claims 17 and 22) recite: “determining, based on the first sizes, a second size”.  The examiner is unclear how a second size is determined based on the first sizes.

Claim 7 (similarly claims 17 and 22) recites the limitation "in response to determining that there is an abnormal process".  The examiner is unclear of if the response to determining is referring to the abnormal process that was determined in response to the second size being below a second threshold or another abnormal process the was determined.

Claim 9 (similarly claim 19) recites the limitation "the first size".  There is insufficient antecedent basis for this limitation in the claim.  Since a first size is determined for each process, the examiner is unclear which first size of plurality of first sizes belonging to each processes of a process group.  Furthermore, the first size in .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karppanen (Pat 10,101,901) in view of Branson et al. (Pub 20170060465) (hereafter Branson).

As per claim 1, Karppanen teaches:
A method of storage management, comprising: 
in response to determining that there is an abnormal process in a process group of an application, and a first size of storage space occupied by the abnormal process exceeds a first threshold, terminating the abnormal process; 
determining a second size of storage space occupied by other processes than the abnormal process in the process group after the abnormal process is terminated; and 
([Column 3 line 5-28], An application being instantiated on a computing device is often made up of a set of linked processes (sometimes also referred throughout this description as “a group” of related processes)…   In other embodiments, the low-memory manager may begin terminating processes in the group based on other criteria related to the management of memory. For examples, the low-memory manager may begin terminating processes in the group based on memory usage alone. [Column 3 line 51-67 and Column 4 line 1-15], As a result, one or more of the processes in the group may be at a higher risk of being terminated if they use too much memory…  In order to decrease the likelihood that at least one of the processes in the group will not be terminated in the background, the process management service may implement a low-memory mitigation process for the group of processes in part by assigning importance levels to processes in the group based on an estimated background memory threshold. As a result, in the event that the low-memory manager begins terminating processes, the low-memory manager is more likely to free a sufficient amount of memory by merely terminating one or more of the non-selected processes…  [Column 4 line 16-37], in the event that one or more of the selected processes are terminated in the background, the estimated background memory threshold may have 
in response to the second size exceeding a second threshold, terminating at least one process in the process group to reduce the second size, the at least one process being different from the abnormal process. ([Column 15 line 47-53], In some embodiments of the operations of block 308, the process management service 221 may periodically adjust the low-memory mitigation processes. For instance, in the above example, the process management service 221 may periodically increase or decrease the estimated background memory threshold to determine whether the amount of actual memory available to the processes has changed…  [Column 4 line 16-37], in the event that one or more of the selected processes are terminated in the background, the estimated background memory threshold may have overrepresented the amount of memory that was actually available for the group of processes in the background. In response, the process management service may use a lower background memory threshold the next time the group of processes transitions to the background. At that time, the process management service may be able to select fewer processes or a different combination of processes.)
Karppanen silently discloses exceeding of a threshold (first and second) by a process by terminating a process when memory usage exceeds a threshold and repeating the low-memory mitigation processes periodically.
 exceeding a threshold.
Branson teaches exceeding a threshold ([Paragraph 13], elements (PEs) of the distributed application execute in cluster nodes…  Generally, embodiments disclosed herein monitor the amount of memory used by a PE, operator, or group of PE and/or operators… When the memory used by a group exceeds the memory threshold, embodiments disclosed herein may take steps to reduce the amount of memory used by the group.  [Paragraph 18], The computing nodes 110 each execute a distributed application 112. The distributed application 112 may be the same for each computing node 110, or each computing node 110 may have a different portion of the distributed application 112.  [Paragraph 28], Existing memory management systems may allocate memory based on a `fair share` of memory, or on a process by process basis.  [Paragraph 30], For example, the streams manager may be able to access the data structures in memory used by the PEs and operators to store data and selectively prune the group data structure when the memory threshold is reached.)
Branson also teaches determining storage size occupied by each process of the process group. ([Paragraph 13], elements (PEs) of the distributed application execute in cluster nodes…  Generally, embodiments disclosed herein monitor the amount of memory used by a PE, operator, or group of PE and/or operators… When the memory used by a group exceeds the memory threshold, embodiments disclosed herein may take steps to reduce the amount of memory used by the group.)
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Karppanen wherein process that use too much memory based on a threshold is identified and terminated, 

As per claim 2, rejection of claim 1 is incorporated:
Branson teaches wherein the first threshold and the second threshold are pre-configured based on a platform in which the application is located. ([Paragraph 28], For example, it may be desirable to limit the amount of memory resources a particular set of operators or PEs may consume while processing in order to reserve memory resources for other operations. Existing memory management systems may allocate memory based on a `fair share` of memory, or on a process by process basis.  [Paragraph 41], The thresholds 737 may be upper limits which, when exceeded, cause the streams manager 736 to perform operations to reduce memory usage. The thresholds 737 may be default thresholds and/or user-defined thresholds.)

As per claim 3, rejection of claim 1 is incorporated:
Karppanen teaches further comprising: monitoring a first size of storage space occupied by each process in the process group; in response to the first size of a process in the process group exceeding the first threshold, determining the process as the abnormal process. ([Column 3 line 5-28], An application being 
exceeding a threshold ([Paragraph 13], elements (PEs) of the distributed application execute in cluster nodes…  Generally, embodiments disclosed herein monitor the amount of memory used by a PE, operator, or group of PE and/or operators… When the memory used by a group exceeds the memory threshold, embodiments disclosed herein may take steps to reduce the amount of memory used by the group.  [Paragraph 18], The computing nodes 110 each execute a distributed application 112. The distributed application 112 may be the same for each computing node 110, or each computing node 110 may have a different portion of the distributed application 112.  [Paragraph 28], Existing memory management systems may allocate memory based on a `fair share` of memory, or on a process by process basis.  [Paragraph 30], For example, the streams manager may be able to access the data structures in memory used by the PEs and operators to store data and selectively prune the group data structure when the memory threshold is reached.)

As per claim 4, rejection of claim 1 is incorporated:
Karppanen teaches wherein terminating the abnormal process comprises: 
determining a type of the application; 
in response to the type indicating that the application is capable of responding to a process termination command, sending the process termination command to the application for terminating the abnormal process; and 
in response to the type indicating that the application is not capable of responding to the process termination command, providing a configuration file related to the abnormal process to the application, for causing the application to terminate the abnormal process based on the configuration file. ([Column 21 line 57-67], the process service 221 may check a record of SIGKILL signals received from the low-memory manager 219. In response to determining that at least one selected process was terminated in the background…  As a result, the low-memory manager 219 may have terminated all of the non-selected processes (associated with a comparatively lower importance level), as well as at least one selected process (associated with a higher importance level).  [Column 37 line 31-67], In response to determining that a stub process is associated with the main process (i.e., decision block 1304=“YES”), the process management service 221 may optionally determine whether there is stored state information associated with the main process, in optional decision block 1310. Thus, in response to determining that there is stored state information associated with the main process (i.e., optional decision block 1306=“YES”), the process management service 221 may load/reload the stored state information associated with the main process, in optional block 1308. As described (e.g., in optional block 1310 of the subroutine 1300), before terminating the main process and replacing it with a stub process, the process management service 221 may store various information related to the main process, either locally or in a network-based data repository, until the main process restarts. This serialized information may be reloaded into the main process, thereby recovering information that may have otherwise been lost upon terminating the main process. In response to determining that there is no stored state information associated with the main process (i.e., optional decision block 1306=“NO”) or while/subsequent to loading the stored state information in optional block 1308, the process management service 221 may initiate transfer of a process handle of a child 

As per claim 5, rejection of claim 1 is incorporated:
Karppanen teaches wherein determining the second size comprises: determining a sum of respective first sizes of the other processes as the second size. ([Column 17 line 31-43], the process management service 221 may select a subset of processes such that the total memory usage of the subset of process does not exceed half of the total memory usage of the group of processes.)


As per claim 6, rejection of claim 1 is incorporated:
Karppanen teaches wherein terminating the at least one process comprises: ranking the other processes according to respective first sizes; and selecting a predetermined number of processes from the ranked other processes for terminating. ([Column 21 line 1-17], In the event that the low-memory manager 219 determines that the computing device has low available memory (represented in FIG. 5B as “Low Memory”), the low-memory manager 219 may begin terminating the child processes 504, 508, 510 because of their lower importance level relative to the main process 512 and the second child process 506. If the estimate of the background memory threshold is accurate (or substantially accurate), the low-memory manager 219 may not need to terminate the main process 512 and the second child process 506 because a sufficient amount of memory may be freed by terminating one or more of the processes 504, 508, 510. Thus, by prioritizing and adjusting the importance levels of some of the processes, the process management service 221 may decrease the likelihood that higher priority processes (e.g., the main process 512) will be terminated while operating in the background.   [Column 26 line 36-53], In some embodiments of the operations performed at block 806, the process management service 221 may utilize “virtual” importance levels to order the processes. In such embodiments, the virtual importance levels may be a ranking or ordering of the processes assigned to a 

As per claim 7, Karppanen teaches:
A method of storage management, comprising: 
determining a first size of storage space occupied by each process in a process group of an application; 
determining, based on the first sizes, a second size of storage space occupied by the process group; 
([Column 3 line 5-28], An application being instantiated on a computing device is often made up of a set of linked processes (sometimes also referred throughout this description as “a group” of related processes)…   [Column 11 line 35-51], the process management service 221 may be able to determine the memory usage of processes… [Column 3 line 51-67 and Column 4 line 1-15], As a result, one or more of the processes in the group may be at a higher risk of being terminated if they use too much memory…  In order to decrease the likelihood that at least one of the processes in the group will not be terminated in the background, the process management service may implement a low-memory mitigation process for the group of processes in part by assigning importance levels to processes in the group based on an estimated background memory threshold.)
in response to the second size being below a second threshold, determining whether there is an abnormal process in the process group, the first size of storage space occupied by the abnormal process exceeding a first threshold; and 
in response to determining that there is an abnormal process in the process group, terminating the abnormal process. ([Column 4 line 16-37], the process management service may determine whether one or more of the selected processes survived operating in the background. Specifically, in the event that all of the selected processes survive operating in the background…) describes processes surviving due to being below threshold.)  ([Column 3 line 51-67 and Column 4 line 1-15], As a result, one or more of the processes in the group may be at a higher risk of being terminated if they use too much memory…  In order to decrease the likelihood that at least one of the processes in the group will not be terminated in the background, the process management service may implement a low-memory mitigation process for the group of processes in part by assigning importance levels to processes in the group based on an estimated background memory threshold. As a result, in the event that the low-memory manager begins terminating processes, the low-memory manager is more likely to free a sufficient amount of memory by merely terminating one or more of the non-selected processes…  [Column 4 line 16-37], in the event that one or more of the selected processes are terminated in the background, the estimated background memory threshold may have overrepresented the amount of memory that was actually available for the group of processes in the background. In response, the process management service may use a lower background memory threshold the next time the 
Karppanen silently discloses exceeding of a threshold by a process, by terminating a process when memory usage exceeds a threshold and repeating the low-memory mitigation processes periodically.
However, Karppanen does not explicitly disclose exceeding a threshold
Branson teaches exceeding a threshold ([Paragraph 13], elements (PEs) of the distributed application execute in cluster nodes…  Generally, embodiments disclosed herein monitor the amount of memory used by a PE, operator, or group of PE and/or operators… When the memory used by a group exceeds the memory threshold, embodiments disclosed herein may take steps to reduce the amount of memory used by the group.  [Paragraph 18], The computing nodes 110 each execute a distributed application 112. The distributed application 112 may be the same for each computing node 110, or each computing node 110 may have a different portion of the distributed application 112.  [Paragraph 28], Existing memory management systems may allocate memory based on a `fair share` of memory, or on a process by process basis.  [Paragraph 30], For example, the streams manager may be able to access the data structures in memory used by the PEs and operators to store data and selectively prune the group data structure when the memory threshold is reached.)
Branson also teaches determining storage size occupied by each process of the process group. ([Paragraph 13], elements (PEs) of the distributed application execute in cluster nodes…  Generally, embodiments disclosed herein monitor the amount of 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Karppanen wherein process that use too much memory based on a threshold is identified and terminated prior to total memory usage by process group exceeds a threshold, into teachings of Branson wherein identified process is pruned (i.e. terminated) based on threshold being exceeded, because this would enhance the teachings of Karppanen wherein by identifying and terminating the biggest consumer of storage (i.e. exceeding threshold), it allows a biggest amount of memory to be freed thus providing the most amount of resource relief by the biggest consumer.  

As per claim 8, rejection of claim 7 is incorporated:
Branson teaches wherein the first threshold and the second threshold are pre-configured based on a platform where the application is located. ([Paragraph 28], For example, it may be desirable to limit the amount of memory resources a particular set of operators or PEs may consume while processing in order to reserve memory resources for other operations. Existing memory management systems may allocate memory based on a `fair share` of memory, or on a process by process basis.  [Paragraph 41], The thresholds 737 may be upper limits which, when exceeded, cause the streams manager 736 to perform operations to reduce memory usage. The thresholds 737 may be default thresholds and/or user-defined thresholds.)

As per claim 9, rejection of claim 7 is incorporated:
Karppanen teaches wherein determining whether there is an abnormal process in the process group comprises: in response to the first size of a process in the process group exceeding the first threshold, determining the process as the abnormal process. ([Column 3 line 5-28], An application being instantiated on a computing device is often made up of a set of linked processes (sometimes also referred throughout this description as “a group” of related processes)…   In other embodiments, the low-memory manager may begin terminating processes in the group based on other criteria related to the management of memory. For examples, the low-memory manager may begin terminating processes in the group based on memory usage alone. [Column 3 line 51-67 and Column 4 line 1-15], As a result, one or more of the processes in the group may be at a higher risk of being terminated if they use too much memory…  In order to decrease the likelihood that at least one of the processes in the group will not be terminated in the background, the process management service may implement a low-memory mitigation process for the group of processes in part by assigning importance levels to processes in the group based on an estimated background memory threshold. As a result, in the event that the low-memory manager begins terminating processes, the low-memory manager is more likely to free a sufficient amount of memory by merely terminating one or more of the non-selected processes…  [Column 4 line 16-37], in the event that one or more of the selected processes are terminated in the background, the estimated background memory threshold may have overrepresented the amount of memory that was actually 
Branson teaches exceeding a threshold ([Paragraph 13], elements (PEs) of the distributed application execute in cluster nodes…  Generally, embodiments disclosed herein monitor the amount of memory used by a PE, operator, or group of PE and/or operators… When the memory used by a group exceeds the memory threshold, embodiments disclosed herein may take steps to reduce the amount of memory used by the group.  [Paragraph 18], The computing nodes 110 each execute a distributed application 112. The distributed application 112 may be the same for each computing node 110, or each computing node 110 may have a different portion of the distributed application 112.  [Paragraph 28], Existing memory management systems may allocate memory based on a `fair share` of memory, or on a process by process basis.  [Paragraph 30], For example, the streams manager may be able to access the data structures in memory used by the PEs and operators to store data and selectively prune the group data structure when the memory threshold is reached.)


As per claim 10, rejection of claim 7 is incorporated:
Karppanen teaches wherein terminating the abnormal process comprises: determining a type of the application; 
in response to the type indicating that the application is capable of responding to a process termination command, sending the process termination command to the application for terminating the abnormal process; and 
in response to the type indicating that the application is not capable of responding to the process termination command, providing a configuration file related to the abnormal process to the application, for causing the application to terminate the abnormal process based on the configuration file. ([Column 21 line 57-67], the process service 221 may check a record of SIGKILL signals received from the low-memory manager 219. In response to determining that at least one selected process was terminated in the background…  As a result, the low-memory manager 219 may have terminated all of the non-selected processes (associated with a comparatively lower importance level), as well as at least one selected process (associated with a higher importance level).  [Column 37 line 31-67], In response to determining that a stub process is associated with the main process (i.e., decision block 1304=“YES”), the process management service 221 may optionally determine whether there is stored state information associated with the main process, in optional decision block 1310. Thus, in response to determining that there is stored state information associated with the main process (i.e., optional decision block 1306=“YES”), the process management service 221 may load/reload the stored state information associated with the main process, in optional block 1308. As described (e.g., in optional block 1310 of the subroutine 1300), before terminating the main process and replacing it with a stub process, the process management service 221 may store various information related to the main process, either locally or in a network-based data repository, until the main 

As per claims 11-16, these are device claims corresponding to the method claims 1-6.  Therefore, rejected based on similar rationale.

As per claims 17-20, these are device claims corresponding to the method claims 7-10.  Therefore, rejected based on similar rationale.

As per claims 21, this is a non-transitory computer readable medium claim corresponding to the method claim 1.  Therefore, rejected based on similar rationale.

As per claims 22, this is a non-transitory computer readable medium claim corresponding to the method claim 7.  Therefore, rejected based on similar rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG U KIM/Primary Examiner, Art Unit 2196